NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       AUG 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JOSE ARANA OLIVARES,                             No.    15-70594

                   Petitioner,                    Agency No. A092-893-320

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Jose Arana Olivares, a native and citizen of Mexico, petitions for review of

an immigration judge’s order affirming the decision of an asylum officer during

expedited removal proceedings. We dismiss the petition for review.

        We lack jurisdiction to review Arana Olivares’s removal order because it


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was issued pursuant to 8 U.S.C. § 1225(b)(1), and none of the exceptions to the

restriction on judicial review of expedited removal orders apply. See Pena v.

Lynch, 815 F.3d 452, 455-56 (9th Cir. 2016) (concluding court generally lacks

jurisdiction to review removal orders issued pursuant to 8 U.S.C. § 1225(b)(1), and

describing the exceptions).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  15-70594